Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the  2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall within patentable subject matter.  

For Step 2A, Prong One, of the eligibility analysis, examiners determine whether a claim recites a judicial exception.  These claims recite the abstract idea of auditing the final order fulfillment; that being accuracy straightforwardness of the order picker, and offering an assessment (to perhaps deactivate a picker’s account) based on this audit.  This can be described as mitigating risk from unscrupulous pickers.  This can be identified as a fundamental economic principle or practice.  The claims also recite actions in an order fulfillment function; i.e., they describe sales activities or behaviors as well as business relations.  The claims further recite actions of humans monitoring and managing the activities of others; thus, they depict managing personal behavior or relationships or interactions between people.  All of the above examples illustrate certain methods of organizing human activity, and are categorized as abstract ideas.  
Furthermore, these steps recite observations, evaluations, judgments, and opinions of an auditor.  As these steps can practically be performed in the human mind, (or even with the use of a pen and paper), these steps recite a mental process.  Mental processes are also a category of abstract idea.  

Claim 1, which is illustrative of claims 8 and 15, defines the abstract idea by the elements of:
A method comprising: receiving, a completed order of items fulfilled by a picker; receiving a transaction log of the completed order from a retailer where the completed order was fulfilled; 
comparing the completed order of items fulfilled by the picker to the transaction log of the completed order to identify one or more unmatched items; 
generating unmatched items and an option to mark each unmatched item as a fraud instance; 
receiving an indication of a fraud instance for one of the unmatched items 
adding, to a fraud total of the picker, a value of the fraud instance; and,
responsive to determining that the fraud total for the picker exceeds a threshold, deactivating an account of the picker.

These claims aptly describe a method performed by an auditor (or retail store door security) when scrutinizing a receipt (transaction log) of an order when completed.  It can also be seen as the aforementioned door checker reading a receipt and comparing to a visible load of items.  Thus, these claims are construed to recite the abstract ideas identified above.

For Step 2A, Prong Two, of the eligibility analysis, examiners evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  The judicial exception recited above is not integrated into a practical application because the only additional elements of the claims describe:
computer-implemented;
user interface
a picker and an auditor device(s);
a non-transitory computer-readable storage medium comprising instructions executable by a processor; and,
a computer system comprising: a computer processor; and a non-transitory computer-readable storage medium storing instruction.

These additional elements simply instruct one to practice the abstract ideas of auditing a final order fulfillment utilizing a computer system comprising a processor and non-transitory computer-readable medium storing instructions and devices to perform the method that defines the abstract ideas, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claims have not integrated the abstract idea into a practical application, per MPEP 2106.04(d).  Therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Step 2B of the eligibility analysis requires evaluating additional elements to determine whether they amount to an inventive concept and requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.  These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2 – 7, 9 – 14, and 16 – 20, contain limitations that are further recitations to the same abstract ideas found in claims 1, 8, and 15.  Recitations to a chat history, fraud instances, list of ordered fulfilled, spread of the picker, and deactivation and remediation of a picker’s account are all core facets of the steps in auditing the order fulfillment accuracy and straightforwardness of the picker.  They further recite actions of the auditor; thus, they are keen to the sales activities and interactions of all the humans involved in the order fulfillment process.  These claims further recite to the computer-implementation and using a user interface.  These devices also amount to no more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 11 , 15 – 18, are rejected under 35 U.S.C. 103 as being unpatentable over Page (US20170287053), hereinafter, Page, in view of Priess (US20150026027), hereinafter, Priess, further in view of Petri (20120130853), hereinafter, Petri.
Regarding claims 1, 3, 4, 8, 10, 11, 15, 17, and 18, Page discloses receiving, from a picker client device, a completed order of items fulfilled by a picker; (“By one approach, the central computer is configured to present or display a set of shopping lists on an electronic device of an in-store shopper…”, [0011]; and, “The process 400 also may include updating 416 the selected list to indicate that the retrieved, requested items are deposited in a staging location.” [0079]);
receiving a transaction log of the completed order from a retailer where the completed order was fulfilled;  comparing the completed order of items fulfilled by the picker to the transaction log of the completed order to identify one or more unmatched items (“To ensure proper retrieval of items from the shopping lists, the system also may confirm or cross check retrieval by scanning the items at the checkout or point of sale terminal. For example, a code from the user interface of the in-store item retriever may be scanned and then the items retrieved may be scanned to ensure the proper items were retrieved.” [0022].
Lastly, Page discloses a computer-implemented method comprising and a non-transitory computer-readable storage medium comprising instructions executable by a processor;  (“One or more components of the system 500 may be used to implement any system, apparatus or device mentioned above or below, or parts of such systems, apparatuses or devices, such as for example any of the above or below mentioned shopping system 100 or 300, central computer system 106,” [0083]; “The memory 504 stores the operational code or set of instructions that is executed by the control circuit 502 and/or processor to implement the functionality of the shopping system,” [0084]; and, “It is understood that the control circuit 502 and/or processor may be implemented as one or more processor device…” [0085]).

Not disclosed by Page is at an auditor client device, a user interface that shows the unmatched items and an option to mark each unmatched item as a fraud instance; and  receiving an indication of a fraud instance for one of the unmatched items via the user interface.
Not disclosed by Page is adding, to a fraud total of the picker, a value of the fraud instance; and, responsive to determining that the fraud total for the picker exceeds a threshold, deactivating an account of the picker.
However, Priess discloses; (“The Risk Application 104 provides a visual analytic interface to aid investigation, resolution and risk monitoring. Components of the Risk Application 104 display detailed views of online account activity from customer sessions with fine-grained risk scoring, as described in detail herein. The interactive configuration of the Risk Application 104 enables use by any employee involved in fraud prevention, including fraud analysts, IT security personnel, risk management analysts, online channel analysts, or even customer-facing employees.” [0054]; and, “The process management function of the Risk Application 104 includes case management tools that allow investigators to track any incident, manage related workflows, and analyze fraud case histories on an individual or aggregate basis.” [0057].  Thus, Priess is allowing auditors (investigators) to analyze transactions and subjectively decide whether to mark risky transactions (fraud.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use analyze transactions and optionally mark as fraud per the method of Priess and use this analysis within the method and system in Page because this provides an opportunity for real subjective scrutiny of transactions in order to make a correct decision in situations that do not represent fraud.

However, Petri discloses adding, to a fraud total of the picker, a value of the fraud instance; and, responsive to determining that the fraud total for the picker exceeds a threshold, deactivating an account of the picker. (“It will be appreciated by those skilled in the art that incrementing and decrementing of fraud scores can be accomplished by assigning positive and negative fraud points to user accounts based on fraud controls and then summing those fraud points together to arrive at a total fraud score. [0078]; “A fraud rating, or points, can be attached to virtually any kind of event (e.g. behavior, function or action) that the user is capable of performing internal or external to the platform. [0079]; and, “These functions enable an administrator to review and amend user details as well as activate/deactivate users.” [0060]).  Also, (“As the scores are updated, the threshold is updated to the threshold configured for the fraud classification identified by the user's fraud score.” [0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor and use summation thresholds and account deactivation per the method of Petri and use technique within the method and system in Page because this leads to the intended result of only using trustworthy (non-fraudulent) pickers.  Page is monitoring all the lists of all the shoppers; Petri adds an account management facet of these shoppers. 

Regarding claims 2, 9, and 16, the combination of Page, Priess, and Petri, discloses all the limitations of claims 1, 8, and 15, above.  Page further discloses wherein the user interface further comprises a chat history of messages between the picker and a customer who placed the completed order; (“Additionally, the user interface 508 include one or more output display devices, display screens, etc. to convey information to a user, such as but not limited to customer information, shopping lists, available items, requested items, product orders, product information, communication information (e.g., text messages, emails, etc.), status information, notifications, errors, conditions, and/or other such information.” [0088]).

Claims 5, 12, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Page, in view of Priess, in view of Petri, further in view of Kellstrand (20130311230), hereinafter, Kellstrand.
Regarding claims 5, 12, and 19,  the combination of Page, Priess, and Petri, discloses all the limitations of claims 1, 8, and 15, above.  Not disclosed is wherein the user interface further comprises an unconfirmed spread of the picker, wherein the unconfirmed spread indicates a total value of unmatched items in orders fulfilled by the picker.
However, Kellstrand discloses a total value of unmatched items in orders fulfilled by the picker; (“…the one or more audit parameters may include a number and/or a total value of a plurality of scans that occurred during the shopping trip.”  [0038]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to total up two scans and see if the total is the same (i.e., the items match) per the method of Kellstrand and use this auditing technique within the method and system in Page because this leads to the intended result of providing at least one, easy to calculate, parameter with which to audit a shopper in the context of potential fraud.  

Claims 6, 7 13, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Page, in view of Priess, in view of Petri, further in view of Ren (US 9,009,834), hereinafter, Ren.
Regarding claims 6, 7, 13, 14, and 20,  the combination of Page, Priess, and Petri, discloses all the limitations of claims 1, 8, and 15, above.  Not disclosed is responsive to receiving an appeal indication from the picker regarding deactivation of the account of the picker; and, responsive to receiving a remediation indication from the auditor client device, reactivating the account of the picker. 
However, Ren discloses a method for system policy violation detection and includes; (“The AES can similarly suspend advertisers' accounts if one or more ads or digital content items associated with the accounts produce policy violations. Such a suspension can be for a single or multiple policy violations on a single advertising snippet 105, or a single or multiple policy violations…, the AES 120 can allow an advertiser to appeal a suspension or request a reevaluation, and content associated with the advertiser can be correspondingly reevaluated. If the reevaluation is positive, the advertiser's accounts may be unsuspended.” [15:14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate an account, and potentially reactivate (unsuspend) it per the method of Ren and use this process within the method and system in Page because this leads to the intended result of providing some penalty for fraud on the part of the picker (account holder) and can further help motivate their actions toward non-fraudulent behavior.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ballaro (US20140365348) discloses identifying and resolving discrepancies between purchase documents and invoices.  Calvo (US20200160428) details integration of third-party delivery service interface into online retail platform.  Castillo (US20170069013) discusses as method for providing personal shopping services using mobile communication device applications.  Dogin (US20140172634) discloses data management in a global shopping cart.  Geffert (US20150127414) has a method for selective auditing of mobile commerce baskets.  Herring (US20160110703) details a method for identifying items for transactions.  Hopson (US20070088628) discloses  and online shopping system.  Sadhankar (US20200387954) has a method for electronic commerce order management.  Wood (US20200311706) has a method for auditing shopping.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687